DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed January 23, 2020.
Claims 1-15 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1 and 9) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 01/23/20 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claims 1, 3, 7, 19 and 20 recited the limitations of “and/or”. The term “and/or” do not indicate which limitation is included or excluded for the claim. Examiner read the limitation as “or”. Appropriate correction is required.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 19 and 20 recited the limitations of “text fragment as not satisfying the classification term”. What constitutes “satisfying” as recited in the claims? Any kind of treatment, disease control, score, matching, threshold can consider as satisfying or not satisfying. As such the limitations are indefinite. Further, claims does not define what make something or how something can be satisfying or not satisfying. The term ‘satisfying’ as recited the claims fails to provide meets and bound for the claim limitations and one of ordinary skill in the art would not reasonably appraised the scope of the claim limitations.   
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snider et al. (US 2015/0006199 A1), hereinafter Snider in view of Boloor et al. (US 2016/0019299 A1), hereinafter Boloor.  
	As for claim 1, Snider teaches a system for generating an annotated structured dataset from unstructured patient data of a plurality of patients, comprising: at least one hardware processor executing a code for: receiving a medical classification term for classification of the unstructured patient data;….over a sample of the unstructured patient data using the medical classification term, for extracting a plurality of unclassified unstructured text fragments (see [0007],  extracting a plurality of facts from a medical text, first medical fact is linked to at least first text in the at least a portion of the medical text, [0137], classification of diseases, evaluation of medical dictionary for regulatory activities, drug codes);
presenting on a display, a subset of the plurality of unclassified unstructured text fragments; receiving from a user, an indication of a selection of none or at least one of the plurality of unclassified unstructured text fragments, and one of: (i) classifying non-selected unclassified unstructured text fragments according to the medical classification term, and classifying selected unclassified unstructured text fragments as not satisfying the medical classification term (see [0024], identify various institutions for patient records data analysis, medical terms in a data format corresponding to a coding standard, such as the classification of disease standard. For example, acute myocardial infarction represented in an EHR as ICD-9 410, where 410 is the code number for acute myocardial infarction according to the ninth edition of the ICD standard, [0025], many data items can be simply though the use of selection options, point-and-click interface, user interface by providing through verbal dictation from a data communication than typing or clicking through forms, [0029], the medical facts to be extracted include facts that are required to be documented by meaningful use standards promulgated by the U.S. government, e.g., under 42 C.F.R. .sctn.495, which sets forth objectives specifying items of medical information to be recorded for medical patients, required by the meaningful use standards include social history facts, allergy facts, diagnostic test result facts, medication facts, problem facts, procedure facts, and vital sign fact, [0163], displaying separate panes displaying different types of data),
and (ii) classifying selected unclassified unstructured text fragments according to the medical classification term, and classifying non-selected unclassified unstructured text fragments as not satisfying the medical classification term; and iterating the searching, and/or the presenting of the subset, until no unclassified unstructured text fragments are obtained by the search engine, wherein the annotated structured dataset is created by the classification of unclassified unstructured text fragments into the medical classification term (see [0107], extract facts containing medical terms that were not explicitly included in the free-form narration, the fact extraction component to automatically extract a fact corresponding to meningitis, despite the fact that the term meningitis was not stated in the free-form narration, [0102], add one or more sentence boundaries to a text narrative by computing a probability, for each word in the text narrative, that a particular punctuation mark should follow that word, statistical models trained to delete incorrect sentence and/or section boundaries. Those models trained through feedback from clinician by observing word sequences from which clinician tends to remove the punctuation and/or section boundaries when editing).
Snider teaches the claimed invention but does not explicitly teach the limitations of searching, via a search engine. Although, Snider teaches populated from an electronic medical record for patient or obtained from any other suitable source ([0163]). In the same filed of endeavor, Boloor teaches the claim recited limitations of searching, via a search engine (see [0061], search results obtained for electronic medical records and network/websites).
Snider and Boloor both references teach features that are directed to analogous art and they are from the same field of endeavor, such as analyzing patient/medical data, the medical/patient data include text, sentences, words, paragraphs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boloor’s teaching to Snider’s system for searching electronic medical records and relevant information. Thus, help quickly retrieve semantically  relevant information by submitting queries without requiring any special format and returns both unstructured and structure information from the electronic medical records (EMR). Semantically related search term improve analysis of electronic medical records, provide relevant information about treatment or medical test results (see Boloor, [0024]).  
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boloor’s teaching to Snider’s system for searching electronic medical records and relevant information. Thus, help quickly retrieve semantically  relevant information by submitting queries without requiring any special format and returns both unstructured and structure information from the electronic medical records (EMR). Semantically related search term improve analysis of electronic medical records, provide relevant information about treatment or medical test results (see Boloor, [0024]).
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a non-transitory memory claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boloor’s teaching to Snider’s system for searching electronic medical records and relevant information. Thus, help quickly retrieve semantically  relevant information by submitting queries without requiring any special format and returns both unstructured and structure information from the electronic medical records (EMR). Semantically related search term improve analysis of electronic medical records, provide relevant information about treatment or medical test results (see Boloor, [0024]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the selection of the indication of at least one of the subset of the plurality of unstructured text fragments for exclusion or inclusion is performed using a single click, via a GUI presenting the subset of the plurality of unclassified unstructured text fragments (see Snider, [0025]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the search engine comprises a trained model trained on a training dataset of labelled data, and the trained search engine is updated during each iteration by being fed an indication of the plurality of classified and/or unclassified unstructured text fragments (see Snider, [0097]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein each iteratively presented subset is obtained by executing the search engine on another sample of the unstructured patient data (see Snider, [0102]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein during each iteration, the search engine extracts unique unclassified unstructured text fragments that have not been extracted in a previous iteration (see Snider, [0089], [0138]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein during each iteration, all instances of the unclassified unstructured text fragments in a corpus of the unstructured patient data are classified according to the respective medical classification term (see Snider, [0101]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
 further comprising: obtaining a plurality of candidate sub-classification terms potentially semantically related to the medical classification term, presenting on a display, a subset of the plurality of candidate sub-classification terms, receiving, from a user, a selection of at least one of the plurality of candidate sub-classification terms for inclusion in a modified search set; iterating the obtaining and/or the presenting until all of the plurality of candidate sub-classification terms have been obtained and presented, and wherein the search engine searches 
over the sample of the unstructured patient data using the modified search set (see Snider, [0104], [0027]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the selection of the at least one of the plurality of candidate sub-classification terms is for exclusion from the modified search set, and is performed using a single click, via a GUI presenting the cluster of the subset of the plurality of candidate sub-classification terms (see Snider, [0024]-[0025]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the plurality of candidate sub-classification terms are extracted from unstructured clinical data by natural language processes (NLP) that are designed and trained to extract terms and phrases that are synthetically similar to an input term or phrase (see Snider, [0029]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the unstructured patient data includes at least one member of the group consisting of: physician manually written notes, and transcribed dictations (see Snider, [0005]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the unstructured patient data is created by a plurality of different healthcare providers using different terminology that has a semantically similar meaning (see Snider, [0104]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein a number of members of the subset of the plurality of unclassified unstructured text fragments simultaneously respectively presented within a GUI is selected according to screen parameters of a display presenting the GUI (see Snider, [0025]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
further comprising selecting the subset of the plurality of unclassified unstructured text fragments for presentation according to a statistical similarity value, wherein unclassified unstructured text fragments of the subset have a higher statistical similar value in comparison to non-selected unclassified unstructured text fragments excluded from the subset (see Snider, [0101]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
further comprising selecting the subset of the plurality of unclassified unstructured text fragments of a current iteration according to a statistical similarity value computed relative to unclassified unstructured text fragments selected from the subset of a previous iteration (see Snider, [0101], [0102]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the subset is selected according to a requirement of the statistical similarity value denoting similarity to the previous iteration (see Snider, [0102]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the subset is selected according to a requirement of the statistical similarity value denoting dis-similarity to at least one indication of the subset of the plurality of unclassified unstructured text fragments selected for exclusion in a previous iteration (see Snider, [0125]).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the medical classification term is based on clinical data, and the unstructured patient data is of medical records of the patients (see Snider, [0005]).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Boloor teaches:
wherein the medical classification term is one medical classification term selected from a plurality of medical classification terms, and the code is iterated for each of the plurality of medical classification terms, and wherein the annotated dataset includes at least one of the plurality of medical classification terms classifying unstructured data fragments of patient data for each of the plurality of patients (see Snider, [0133]).
Prior Arts
13. 	WO 2020117869A1 teaches deriving a plurality of first concepts from the medical record, normalizing each concept in the plurality of first concepts to produce, comparing each normalized concept to a list of study criteria, to indicate if the normalized concept meets the criteria, and if each criteria is met, indicating that the patient is not ineligible for enrollment in the clinical trial ([0008]).
US 2004/0064438 A1 highest relevant frequency term. The term that retrieves the most marginal relevant records, above a pre-specified floor of relevant to non-relevant record ratio, is added to the query. This recursive process is continued until either a pre-specified limit on total number of query terms, or the floor ratio of relevant records to non-relevant records retrieved, is reached ([0447]).
US 2019/0206524 A1 teaches annotating, by the natural language request processing engine, at least one phrase in the portion of unstructured text at least by linking the at least one phrase to one or more concepts specified in an ontological data structure based on the textual characteristics of the portion of unstructured text ([0033]).
	US 20130226843, US 9734297, US 20180107801, US 10977292, US 11068490,  US 20040243554, US 20070112763, US 20170193085, US 20200226164, US 20190206524, US 10593423, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
15.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
16.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154
5/24/22